 556DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal5795,Communications, Workers of America,AFL-CIO (Western Electric Co.,Inc.),andChristi-na C. Coogle.Case 25-CB-1 028August 9, 1971'DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn April 7, 1971, Trial Examiner Harry Hinkesissued his Decision in the above-entitled proceeding,finding that Respondent had not engaged in thealleged unfair labor practices and recommending, thatthe complaint be ,dismissed in its entirety, as set forthin the attached Trial Examiner's Decision. Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer's Decision with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.1The General Counsel has excepted to certain credibility findings madeby the Trial Examiner.It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544,enfd.188 F.2d 363 (C.A. 3). Wehave carefully examined the record andfind no basis for reversing the Trial Examiner's findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R.HIKES, Trial Examiner:The charge in thisproceeding was filedby Christina C. Coogle onAugust 21,1970,1and served on or about August 24 uponLocal 5795,Communications Workers of America,AFL-CIO,herein-after referred to as the Respondentor Union.Pursuant tothis charge a complaint was issued on December 8 allegingthat the Union had fined Mrs.Coogle because she reportedto her employer, Western Electric Company, Incorporated,the breach by a fellow-employee of the Company's ruleagainst alcoholic, beverages on the job and that thedisciplinaryaction of the - fine had a restraining andcoercive effect upon her andother employees and served nolegitimate union purpose,in violation of Section'8(b)(IXA)of the Act. By answer duly filed' Respondent denied thecommission of-anyjunfair labor practices.A hearing was heldbefore me in Indianapolis,Indiana,on February 4, 1971,at which all parties were afforded fullopportunity to be represented,examine witnesses, andadduce relevant evidence.Briefs have been received fromcounsel for the Respondent and from counsel for theGeneral Counsel and have been given careful considera-tion.Upon the.,entire record in this proceeding I make , `thefollowing:FINDINGS of FACr1.JURISDICTIONWestern Electric Company, Incorporated, a New Yorkcorporation,owns and operates a facility located inIndianapolis, Indiana. During the 12 months preceding theissuance of the complaint,a representative period,WesternElectric, in the course and conduct of its businessoperations,manufactured and sold goods valued in excessof $50,000 which were shipped directly to customerslocatedoutside the State of Indiana.The complaint allegRespondent'sanswer admits and I find that WesteElectric is now and has been at all times material herein anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.The complaintalleges,Respondent's answer admits and Ifindthat the Unionis, and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.II. THE UNFAIR LABOR PRACTICESThe essential facts of this case are not disputed. Itappears that on July 16, Mrs. Coogle, an employee ofWestern Electric, found a bottle of some alcoholic beveragein a drawer of the machine upon which she was working.About a year earlier, whenshe washired by the Company,she had been told by her supervisor of the Company's workrules among which was one prohibiting alcoholic beverageson company property. Not wanting to be blamed for thepossession of the bottle, she reported her discovery to JerryAshby, her supervisor. Ashby, in turn, reported to JohnThorlton,his immediate supervisor,whereupon theyremoved the bottle from the drawer and put it intoThorlton's file cabinet.The next day, July 17, Mrs. Coogle was called toThorlton's office and asked whose bottle it was. Cooglereplied that she thought it belonged to another employee,LynnFields, and suggested that Thorlton speak to stillanother employee, Kellums, about it. Thorlton spoke toKellums and then called in employee Fields.As a result the1All dates hereafter are 1970 unless otherwise designated.192 NLRB No. 85 LOCAL -5795, CWACompany took disciplinary action against employee Fields.Both Fields and Coogle were union members.In August, Mrs. ' Coogle was notified that the Union wascharging her with "injury to a' feliow' union member" andwas summonedto appear before the Union's trial court.Among the "Duties of Members" specified on Coogle'sapplication for membership in the Union was "Refuses toinjure fellow members." " The trial court met on September23 and on September 28 notified Mrs. Coogle that she wasguilty of the charges and fined $500.Analysis andConclusionsSection 8(bxl)(A) declares it an unfair labor practice fora labor organization or its agents to restrain or coerceemployees in the exercise of the rights guaranteed inSection7 of the Act. Section 7 of the Act states thatemployees have the right to self-organization, to form, join,or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection and also havethe right to refrain from any and all such activities.The complaint in this proceeding alleges that the Union'sfine of Mrs. Coogle "had a restraining and coercive effectupon her and other Western Electric employees." " It may beconceded that the Union's imposition of a $500 fine for anemployee's report of another employee's breach of aworkrule would be coercive 2 in that it would tend todiscourage her and other employees from such action in thefuture. The Act, however, does not simply render illegal allcoercive acts ofa unionbut only such coercive acts whichinfringeupon the rights of employees enumerated inSection 7 of the Act. There is nothing in this record toindicate that Coogle's organizational rights were infringedby the imposition of the fine, nor that she was preventedfrom forming, joining, or assisting a labor organization.Similarly, there is nothing in the record to indicate that theimposition of this fine prevented her from bargainingcollectively through representatives of her own choosingnor that she was prevented from engaging in concertedactivity. In this connection it should be noted that Coogle's"reporting" activities were not concerted activities but anaction initiated solely by herself and executed by herself.Accordingly, I cannot find that the imposition of the fineagainstMrs.Coogle touched upon any of her rightsguaranteed in Section 7 of the Act.There are cases indicating a broader reach of Section8(bXl)(A). Thus, 8(bXl)(A) has been held to prohibit aunion's internal rules which affect a member's employmentstatus.N.LR.B. v. Allis-Chalmers Mfg.Co.,388 U.S. 175,195;Local 479, Amalgamated Clothing Workers of America,151NLRB 555, 558. Similarly, in theSkuracase,supra, aunion'sattempt to regulate its members'access to theBoard's processes was held to be violative of Section8(bXIXA). The Supreme Court in theWisconsinmotorCorp.,case, 394 U.S. 423, held that... it has become clear that if the rule invades orfrustrates an overriding policy of the labor laws the rule557may not be enforced,even by fine or expulsion,without,violating Section 8(bxl).There isnothing here which suggests that Coogle's fineaffected her employment status or invaded or frustrated anoverridingpolicyof the labor laws such as her access toBoard's processes.TheWisconsinMotorcase,however, speaks of "aproperly adopted rule which reflects a legitimate unioninterest."The complaint alleges that the union had "nolegitimate interest in obstructing enforcement of said workrule."Ibelieve the complaint confuses the legitimacyrequired under the court decisions.TheWisconsin motorcase referred toa unionrule which reflects a legitimateunion interest. The complaint, however, refers to theobstruction ofa companywork rule in which the union hadno legitimate interest.The union rule in which the Unionwas requiredto have a legitimate interest is its ruleprohibiting injury to a fellow union member. The complaintdoes not allege that the Union had no legitimate interest inenforcing a rule which prohibited injury to fellow membersnor does there seem to be much room to argue such aproposition. Assuming the Union's rule simply prohibited amember from informing upon another member,itwouldappear that such a rule would represent a legitimate unioninterest in promoting harmony within the ranks. However,where such a rule was contrary to a company's workrule,e.g..where the informer'swork duties required him toreport infractions of work rules (as, where the informanthas an inspector's job or a guard's duties),such union rulewould not be properinasmuchas its application andenforcement would result in a dereliction of duties by theinformer and, consequently,lead to his discharge, thusaffecting his employment status.Here,however, it is notsuggested the Coogle's work duties required her to reportthe presence of Field's bottle. The Union's fine, therefore,could not affect her employment status. As the Board saidin theWisconsin Motorcase:Whether or not the Union's rule in this case is desirableor equitable is a matter we need not and do not decide.It is sufficient, in our view, that the Union deliberatelyrestricted the enforcement of the rule to an areainvolving the status of a member asa memberratherthan as anemployee..Whether or not Coogle's reporting activities actuallyinjured a fellow member and whether or not she is guilty ofviolating such rule is not the issue here. Such resolution willbemade if and whentheUnionseeks to enforce thedecision of its trial court at which time, presumably, thereasonableness of the fine will also be examined.3For thisproceeding,however, it is sufficient that the rule of theUnionreflects a legitimate union interest,infringes upon nostatutory labor policy and is, therefore, not violative ofSection 8(bx1XA)of theAct. Ishall therefore recommenddismissal of the complaint in its entirety.CONCLUSIONS OF LAWThe General Counsel has not sustained his burden ofproof to establish that the Respondent-Union violated2Charles S. Skura148 NLRB 679.. Arrow Development Co.,185 NLRB No. 22. 558DECISIONS OF NATIONAL,LABOI.t<"RELATIONS BOARDSection 8(bXl)(A) of .the., Actwhen.itfinedmember,RECOMMENDED-ORDERChristinaC. Cooglefor having injureda fellow member:- ,'On the,basis of ; the, foregoing findings of fact andconclusionsof laws I recommend that the complaint in thiscase be dismissed in its entirety.,